Order, entered May 1£>, 1962, denying plaintiffs’ motion for reconsideration of the denial of their application for a preference under subdivision 5 of rule V of the New York County Supreme Court Trial Term Rules, unanimously reversed, on the law, on the facts and in the exercise of discretion, without costs, and the preference granted. On this record plaintiffs have made a sufficient showing that tjhe injuries have resulted in protracted disability. (Wagner v. Hudes, 13 A D 2d 637; Goetz v. George Eberhard, Inc., 13 A D 2d 489; Epstein v. Water Taxi, 13 A D 2d 480.) Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.